Citation Nr: 1441129	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for residuals of injures of the right hip and leg.

4. Entitlement to service connection for loss of teeth for VA compensation purposes.

5. Entitlement to service connection for dental disability for treatment purposes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to December 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2011, a travel board hearing was held before the undersigned and a transcript of the hearing is included in the claims file.  

These matters were previously before the Board in November 2011 when the claim was remanded for further development.  The Board again remanded the issues now before the Board in October 2013.  The claim has since been returned to the Board for further appellate action.  With respect to the issues decided herein, the Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issue of entitlement to service connection for dental disability for treatment purposes being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence does not establish that the Veteran's bilateral knee disability began during or was otherwise caused by his military service.

2. The evidence does not establish that the Veteran's back disability began during or was otherwise caused by his military service.

3. The evidence does not establish that the Veteran's right hip and leg disability began during or was otherwise caused by his military service.

4. The evidence shows the Veteran's loss of teeth is due to periodontal disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).

2. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).

3. The criteria for service connection for residuals of injures of the right hip and leg have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4. The criteria for service connection for loss of teeth for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 4.150, 17.161 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for several conditions stemming from a motor vehicle accident  was involved in during his time in military service.  During his April 2011 hearing before the undersigned, the Veteran testified that around April 1970 he was in San Francisco, California when he was ordered to report to Lemoore, California in approximately six hours.  The Veteran and five other men rented a car and began the drive to Lemoore.  The Veteran stated that during the ride he fell asleep and woke up in the hospital.  When he asked the hospital staff what had happened he was informed they had been in a car accident.  The Veteran stated, "I don't know whose fault it was but the car flipped over twice and then rolled once."  The Veteran was the hospitalized from April 12-30, 1970 at the Naval Hospital at Lemoore and treated for various conditions.  These treatment records establish the Veteran hit the dashboard of the car during the accident and primarily injured his chest and right side of his body, including his face.  Specific treatment will be discussed below as applicable.

A fellow service member also submitted statements in 1990 and 2004 attesting that he was in the car with the Veteran at the time of the accident.  He stated that he understood the Veteran to have injured the right side of his face, legs, back, and arm.  He stated that the Veteran reported for duty on crutches shortly before the squadron was deployed overseas.  Afterward, he stated that the Veteran always seemed to have pain in his face and legs.

The Veteran's claims file confirms the occurrence of this in-service accident, but at issue here is whether the accident resulted in any chronic disabilities to the back, knees, or right hip.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with arthritis in his knees, back and hips, and arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Knees

The Veteran believes that he has bilateral knee disabilities as a result of the aforementioned motor vehicle accident during service.

However, hospitalization records fail to show any knee complaints or treatments while the Veteran was hospitalized.  It is noted that the only diagnoses rendered on the narrative summary from hospitalization were hemoptysis and a fractured right zygomatic arch.  Additionally, while the Veteran did pursue some follow-up treatment following the accident, there is no record of him seeking any treatment for either of his knees.  Service treatment records do show that the Veteran was admitted on crutches complaining of pain in his hips and ribs, but again the treatment records make no mention of any complaints of or treatment for knee symptoms.  

Following the motor vehicle accident, the Veteran continued to serve for more than six months, but while he did seek additional medical attention during this time, the service treatment records do not show that he ever sought any treatment for his knees; and the Veteran's lower extremities were specifically found to be normal at his November 1970 separation physical.

The Veteran testified at a Board hearing that following the motor vehicle accident his was on crutches for a while, and he maintains that he has always walked with a limp since the accident.  However, following service there is little evidence of any medical treatment for many years.  The Veteran asserted that he mostly treated his pain with over-the-counter medication.

Following service, the Veteran continued to seek treatment from a private doctor, as records are present from 1973, 1974, 1975, 1978 and on through the 1980s.  However, none of those records showed any knee complaints.  In October 1973, the Veteran was noted to have full range of motion in all of his joints without any tenderness.

Post-service, private treatments records indicate that in January 1988 the Veteran reported hurting his left knee about a year prior.  In July 1988 he was noted to have a strain and contusion on his left knee.  This marked the first post-service evidence of any knee problems, but it was nearly two decades removed from service, and described a post-service knee injury.

In November 2007, the Veteran sought treatment at the VA reporting back and knee pain since his in-service car accident.  In a September 2008 record, a VA registered nurse opined that the Veteran's current bilateral knee pain was as likely as not due to his military service.  However, the nurse did not identify a current knee condition causing the Veteran's pain or provide any rationale for her conclusion.  As such, her statement is ultimately of little probative value.

A January 2009 x-ray showed degenerative changes in both knees without any acute injury.  A January 2013 x-ray showed moderate changes of osteoarthritis with no acute injury.

The Veteran was afforded a VA examination in February 2014.  The Veteran told the examiner both knees have been sore since service, which he attributed to his in-service car accident.  The examiner opined that the Veteran's current knee condition is not related to his in-service car accident.  The examiner explained that records do not show ongoing complaints about knee pain since service and medical records of his care immediately after the car accident do not document any concerns about knee pain.

As an initial point, it is acknowledged that the Veteran currently has a chronic knee disability.  However, the Veteran was not diagnosed with arthritis within a year of service.  As noted, the Veteran has essentially asserted that he injured his knees in service, and that his knee problems have continued since the in-service accident.  Indeed, lay testimony may be sufficient in certain cases to establish continuity of symptomatology of a disability from service so as to support a grant of service connection.  

The Board also acknowledges that the Veteran is competent to report symptoms such as knee pain as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, as is explained below, the evidence of record greatly outweighs the Veteran's statements, such that they are not found to be sufficiently credible to establish continuity of symptomatology.  The Board is not suggesting that the Veteran is attempting to mislead the Board, but recognizes that at best the human memory is fallible.  Here, the Veteran is attempting to recall events which transpired decades earlier, but his statements are refuted by the medical evidence of record which, as described, fails to show knee problems.  

First, service treatment records, do not show any complaints of knee pain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has the greater probative value than history as reported by a veteran).  Second, post service treatment records fail to show any knee problems for nearly two decades after service, and even when knee complaints were finally shown, the complaints were related to a post-service injury.  

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous records, silence in a record can sometimes be relied upon as contradictory evidence; specifically, the silence in record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  The Board makes both findings in this case as the Veteran was shown to seek medical treatment in the years and decades following service, but those records do not show any knee treatment for many years after service.

Third, while the Veteran filed a claim in December 1970, claiming injuries to his face, right leg and hip, and ribs; and filed a second claim in July 1990 for injuries to his back, shoulder, and face, neither claim mentioned his knees.  The Veteran's failure to claim a knee condition when he twice filed claims for other injuries he contends were incurred in his in-service car wreck, suggests that the Veteran in fact has not had knee pain since service, as he would now have VA believe.  This is particularly true with regard to the 1970 claim, in that the Veteran has effectively asserted knee problems since service as a result of the motor vehicle accident, yet when he was filling for service connection shortly after separation for problems stemming from the accident, he failed to mention any knee problems.

The Board acknowledges the lay statement by the Veteran's fellow service member, who stated that after the car accident the Veteran always had pain in his face and legs, but notes that even that statement, which was submitted in 1990, does not specifically mention knee pain. 

Finally, the Board finds that the most competent medical opinion evidence, specifically the opinion of the February 2014 VA examiner, weighs against finding that the Veteran's current knee disability is related to his in-service car accident.  To the extent that the Veteran himself has opined that his service caused his current knee condition, the Board finds that his opinion is entitled to little probative value.  While the Veteran is competent to state what symptoms he feels, such as knee pain, the etiology of osteoarthritis is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer an opinion as to the onset of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

The Board also acknowledges the 2008 opinion of the VA nurse, but finds that it is of little probative value as she neither identified the condition nor offered a rationale for her opinion; and a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  This is particularly critical in this case, in that it would appear that the nurse was relying exclusively on the Veteran's report of injuries in the motor vehicle accident that had continued since, since there is no indication she had access to his service treatment records and post-service treatment records.  This is highly relevant, since, as explained above, the Veteran's contentions have been wholly contradicted by the evidence of record.

The Board finds that the opinion of the February 2014 VA examiner is entitled to greater probative weight as he had the benefit of reviewing the Veteran's entire claim file and offered an opinion supported by the evidence.  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that the Veteran's knee condition was incurred in or caused by service, to include his in-service car accident.  Therefore, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Back

As with his knees, the Veteran asserts that his back disability is the result of his motor vehicle accident in service.

The Veteran's enlistment report of medical history indicated that he occasionally experienced myositis secondary to heavy lifting.  However, his back was found normal on examination, and he is therefore entitled to the presumption of soundness with regard to his back.

Service treatment records show only one complaint of back pain, in February 1968, at which time the Veteran also reported frequent urination.  No back disability was actually diagnosed at that time.  The Veteran's hospitalization records after his in-service car accident contain no mention of or treatment for back pain, despite his seeking medical treatment for other treatment.  The Veteran's back was evaluated to be normal at his separation physical in November 1970.

The Veteran testified he went to a chiropractor for his back beginning in 1973, but the records are no longer available.  A private treatment record from April 1974 indicates that the Veteran experienced an acute back strain. 

In November 2007 the Veteran sought treatment at the VA reporting back and knee pain since his in-service car accident.  In a September 2008 record, a VA nurse opined that the Veteran's current back condition was as likely as not due to his military service.  However, as with the knees, she did not identify what back condition the Veteran actually had and did not provide any rationale or explanation for her conclusion that it was related to his motor vehicle accident.  As such, this opinion is also of little probative value.  See Miller v. West, 11 Vet. App. 345, 348 (1998). 

Nevertheless, given the suggestion that the Veteran's back disability might be related to his in-service accident, the Veteran was afforded a VA examination in February 2014.  At the examination, the Veteran reported low back pain since service, which he attributed to his in-service car accident.  He also reported a November 2012 back injury at work for which he underwent physical therapy and then had an MRI after his condition did not improve.

The examiner diagnosed the Veteran with degenerative changes in his lumbar spine as well as spinal instability.  The examiner also noted that the Veteran has two areas that are concerning for acute vertebral body compression fracture that were identified by MRI after his 2012 work injury.

The examiner opined that the Veteran's current lumbar spine condition is not related to his in-service car accident, noting that treatment records from after the car accident include no complaints of low back pain.

The examiner acknowledged the Veteran's complaint of back pain that was present in the service treatment records, but explained that a single episode of myositis from a lumbar strain due to heavy lifting does not constitute a chronic low back disability.  Rather, the injury involved with an acute muscle strain from lifting is self-limiting.  The injuries would normally resolve and heal without specialized treatment.

As with the knee, the Veteran has been diagnosed with a chronic back disability.  However, there is no showing that such a disability was diagnosed either in service or within a year of service, and the Veteran's testimony is not sufficiently credible, for the same reasons as with the knee, to establish service connection by virtue of continuity of symptomatology.  

While the Veteran currently asserts that he injured his back in service, the contemporaneous medical evidence, namely the service treatment records, do not show any complaints of back pain after his in-service car accident and the Veteran's back was found to be normal on his separation physical.  See Brown, 7 Vet. App. At 68.  

Although 1990 and 2004 statements by a fellow service member indicate the fellow service member's belief that the Veteran may have injured his back in the car accident, the basis for that belief is not clear, and the fellow service member stated only that the Veteran had continued pain in his face and legs after the crash, with no mention of back pain.  The Board finds that to the extent that the Veteran now believes he injured his back in service, the evidence of record does not support his claim.  

As noted, the service treatment records do not show any complaints of back pain or diagnosis of back problems.  Moreover, the Board notes that the Veteran filed a claim in December 1970, claiming injuries to his face, right leg and hip, and ribs.  The fact that the Veteran did not claim a back condition at that time suggests that he did not actually have a back disability or was not having back problems at that time, as he would now have the VA believe.

Further, the most competent medical opinion of evidence, the opinion of the February 2014 VA examiner, weighs against finding that the Veteran's current back condition is due to his in-service car accident.  Although the Veteran, as a lay person, is competent to state what symptoms he feels, such as back pain, the etiology of the Veteran's back conditions, including degenerative changes and spondylolisthesis, is a complex medical condition that cannot be determined by here observation alone observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana, 24 Vet. App. at 438.  The Board notes that the overall factual picture in this case is particularly complex as decades passed between the Veteran's car accident and his current diagnoses made via x-ray and MRI.  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board also finds the 2008 opinion of the VA nurse to be of little probative value as she did not identify the specific conditions she was opining about or offer a rationale for her opinion.  See Gabrielson, 7 Vet. App. at 40.  It also would appear that this conclusion was heavily based on the Veteran's discredited assertions of problems following a motor vehicle accident.  The Board finds that the opinion of the February 2014 VA examiner is entitled to greater probative weight as he had the benefit of reviewing the Veteran's entire claim file which is critical here, because it did not show back treatment following the accident or for many years thereafter. 

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that the Veteran's back condition was incurred in or caused by service, to include his in-service car accident.  Therefore, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Hip and Leg

Treatment records following the Veteran's in-service car accident indicate that he was admitted on crutches complaining of pain in his hips and ribs.  Treatment notes indicate ambulation on crutches at first, with later notes reflecting simply that the Veteran was "up and around" with no complaints.

Service treatment records for the remainder of the Veteran's service after the car accident contain no complaints of leg or hip problems; and the Veteran's lower extremities were noted to be in normal condition at his November 1970 separation physical.

The Veteran was afforded a VA examination in February 2014.  He indicated pain in his right sacroiliac joint.  An x-ray showed mild degenerative changes in the hip.

The examiner opined that the Veteran's current hip condition is not due to the Veteran's in-service car accident.  The examiner explained that although the Veteran was using crutches when he was admitted to the base hospital after his car accident, within 10 days he was up and making his own bed.  Six days after that he was given an overnight liberty and left the facility.  Two days later he was discharged to duty.  Considering the progression and improvement of the Veteran's condition during his hospital stay over three weeks, the examiner concluded that it is unlikely that the Veteran had a significant injury to his hips.

The Board acknowledges the Veteran's contention that he in fact continued to use crutches when he returned to duty, but finds that service treatment records make no mention of the continued use of crutches or reflect that the Veteran complained of or was treated for any hip or leg conditions after being released from the hospital.

Further, private post-service treatment records do not reflect complaints of hip problems for many years after service.  While this fact alone is not dispositive, it does weigh against the Veteran's claim.

While the medical evidence does support that the Veteran experienced right hip pain after his in-service car accident, it does not support his contention that that pain has continued since service.  The expert medical opinion evidence further weighs against finding that the Veteran's current hip condition is related to injury sustained in his in-service car accident.

The Board gives significant probative weight to the opinion of the VA examiner, who opined that the medical evidence suggests that the Veteran's in-service hip injury was not so severe as to be the cause of his current hip condition.  The Board again acknowledges the Veteran's opinion that his in-service car accident is the cause of his current hip condition, however finds that the Veteran's opinion is entitled to little probative weight as the etiology of the degenerative changes in the Veteran's hip is a complex medical question, particularly given the length of time since the Veteran's service.  As a lay person, the Veteran does not have the education, training and experience to offer a medical etiology opinion.  See Kahana, 24 Vet. App. at 438.

The Board acknowledges the presence of a chronic hip disability, osteoarthritis, but as with the Veteran's chronic back disability, the hip disability was not diagnosed either in service or within a year of separation from service.  The Veteran's statements are also not found to be sufficient to establish service connection by virtue of continuity of symptomatology.  As with his knees and back, the service treatment records and post-service treatment records do not show any hip treatment for many years following service, despite the fact that he was receiving regular, albeit sporadic, medical treatment.

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that the Veteran's right hip condition was incurred in or caused by service, to include his in-service car accident.  Therefore, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Dental

The Veteran contends that the in-service trauma to his face caused by the in-service car accident led to the loss of some of his teeth after service.

At his Board hearing the Veteran testified that his back teeth began falling out between 15 and 20 years prior.  He said a private dentist pulled some teeth about six years prior and alluded to a problem with the roots of the teeth.

Under VA regulations only the dental conditions listed at 38 C.F.R. § 4.150 may be service connected for compensation purposes.  All other dental conditions, including chronic periodontal disease, may be service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(b).

Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  38 C.F.R. § 4.150, Note.

As an initial point, while the Veteran, as a lay person, is competent to report what comes to him through his senses (such as identifying dental problems), he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the dental problems.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In September 2008 a VA nurse opined that the Veteran's current "dental problems" were at least as likely as not related to his military service, including the car crash.  However, the nurse did not include any diagnosis of a dental problem or offer a rationale for her opinion; and a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998). 

The Veteran was afforded a VA dental examination in February 2014.  The examiner opined that the Veteran's loss of teeth is due to severe periodontal disease, not his in-service car accident.  The examiner explained that the Veteran's in-service car accident only affected the bony structures of the zygomatic arch.  Further, the Veteran's periodontal disease is most likely a result of poor oral care and genetics.  The examiner noted that the Veteran had a VA examination in 2006 that showed severe periodontal disease.

As the most probative medical evidence supports that the Veteran's loss of teeth is due to periodontal disease, the Board finds that the Veteran's loss of teeth may not be service connected for compensation purposes.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in July 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Although this initial letter did not provide the notice required by the Dingess court, such notice was provided by an additional letter in March 2006 which informed the Veteran how disability ratings and effective dates were established.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained.  

It is noted that the RO sought to obtain VA treatment records from the Denver VAMC, but was informed by the medical center that no such records existed.  The Veteran was called in September 2012 and informed that there were no VA records from Denver, to which he replied that all his records were at the VAMC in Cheyenne.  These records were obtained.

The Board further notes that although the Veteran's private dental records were not obtained, the Veteran indicated to the AOJ that the dentist had retired and he was unable to obtain the records.  Therefore, the Board finds that any attempt to obtain the records would be futile and the AOJ complied with the October 2013 remand instructions.

Additionally, the Veteran was provided with a hearing before the Board in April 2011.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing the undersigned acting VLJ fully explained the issue on appeal.  To the extent that any information about new and material evidence was not covered, there has been no prejudice, as the Veteran's service connection claims are all being considered on a de novo basis.  

 During the hearing the Veteran was assisted at the hearing by an accredited representative from the Veteran of Foreign Wars, and the acting VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed conditions, specifically regarding their relation to his car crash during military service.  In addition, the acting VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to hospital treatment the Veteran received following his car crash.  

Furthermore, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was provided with VA examinations with respect to the above decided issues in February 2014, the reports of which have been associated with the claims file.  In a July 2014 brief, the Veteran's representative argued that the unfavorable medical opinions regarding the Veteran's back, knee and hip were all flawed, asserting that the examiner who proffered the opinions was overly reliant on service treatment records and did not adequately consider the Veteran's testimonies regarding these issues.  The Board has considered this allegation, but does not find it persuasive.  While the representative asserts that greater reliance should be placed on the Veteran's statements and testimony, as explained in detail above, this testimony was found to be largely contradicted by the evidence of record.  Specifically, it was not supported by the service treatment records, the post-service treatment records, or by the Veteran's actions (such as filing for service connection shortly after service, but failing to include back or knee problems).  As such, because the Board has not found the Veteran's contentions as to continuity of symptomatology to be credible, the examiner did not err is failing to give them weight in his analysis.  Thus, notwithstanding the objection of the Veteran's representative, the Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a back disability is denied.

Service connection for residuals of injures of the right hip and leg is denied.

Service connection for loss of teeth for VA compensation purposes is denied.


REMAND

As part of the Board's October 2013 remand, if the Veteran was found not to have a dental condition listed at 38 C.F.R. § 4.150 but was found to have another dental disease, including chronic periodontal disease, the AOJ was instructed to develop a claim for service connection for dental treatment purposes, including referral to the Veterans Health Administration to determine if the Veteran meets the basic eligibility requirements under 38 C.F.R. § 17.161 as required by 38 C.F.R. § 3.381.

The claims file does not indicate that the AOJ has developed a claim for service connection for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302 (1993) (stating a claim for service connection is also considered to be a claim for VA outpatient dental treatment).

When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Develop a claim for service connection for dental treatment purposes, including referral to the Veterans Health Administration to determine if the Veteran meets the basic eligibility requirements under 38 C.F.R. § 17.161 as required by 38 C.F.R. § 3.381.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


